Name: Commission Regulation (EEC) No 3750/81 of 18 December 1981 on the arrangements for imports into certain Member States of trousers, blouses and shirts (categories 6, 7 and 8) originating in Indonesia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 12. 81 Official Journal of the European Communities No L 374/ 11 COMMISSION REGULATION (EEC) No 3750/81 of 18 December 1981 on the arrangements for imports into certain Member States of trousers, blouses and shirts (categories 6, 7 and 8) originating in Indonesia subject to quantitative limitations for 1982 by Commission Regulations (EEC) No 2822/80 Q, (EEC) No 662/81 (8) and (EEC) No 2322/81 (9) ; Whereas paragraph 13 of the said Article 11 ensures that the quantitative limit is observed by means of a double-checking system in accordance with Annex V to Regulation (EEC) No 3059/78 ; Whereas the products in question, exported from Indonesia as from 1 January 1982 must be set off against the provisional quantitative limits for 1982 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textiles Committee, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in certain third countries ('), as last amended by Regula ­ tion (EEC) No 920/8 1 (2), and in particular Articles 1 1 and 15 thereof, Whereas Article 11 of Regulation (EEC) No 3059/78 lays down the conditions on which quantitative limita ­ tions may be established ; whereas imports into certain Member States of trousers, blouses and shirts (catego ­ ries 6, 7 and 8) originating in Indonesia have exceeded the level referred to in paragraph 3 of the said Article 11 ; Whereas, in accordance with paragraph 5 of the said Article 11 , Indonesia was notified of requests for consultations lastly on 1 8 September and 1 6 November 1981 ; Whereas, by Commission Regulations (EEC) No 2323/81 Q, (EEC) No 2414/81 (4), (EEC) No 2842/81 0 and (EEC) No 3339/81 (*), provisional quantitative limits were established for imports of these products into certain Member States for 1981 ; Whereas, while awaiting the outcome of fresh consul ­ tations, it is desirable to continue to make imports of the products in question (categories 6, 7 and 8) into these Member States subject to provisional quantitative limits for the period 1 January to 31 December 1982, as well as to introduce for the same period provisional quantitative limits for imports of products within cate ­ gory 8 into the Federal Republic of Germany and Denmark ; Whereas, in certain other Member States these products (categories 6, 7 and 8) have been made Article 1 Importation into certain Member States of the catego ­ ries of products originating in Indonesia specified in the Annex shall be subject to the provisional quantita ­ tive limits given therein and to the provisions of Article 2 ( 1 ). Article 2 1 . The products within category 8 referred to in Article 1 , shipped from Indonesia to the Federal Republic of Germany and Denmark before 1 January 1982 which have not yet been released for free circula ­ tion, shall be so released subject to the presentation of a bill of lading or other transport document proving that shipment actually took place during that period. 2 . Imports of products within category 8 shipped from Indonesia to the Federal Republic of Germany and Denmark after the date of entry into force of this Regulation shall be subject to the double-checking system described in Annex V to Regulation (EEC) No 3059/78 .0 ) OJ No L 365, 27 . 12 . 1978 , p . 1 . 0 OJ No L 98 , 9 . 4 . 1981 , p . 1 . (3) OJ No L 228 , 13 . 8 . 1981 , p . 23 . (4) OJ No L 237, 22 . 8 . 1981 , p . 6 . 0 OJ No L 277, 1 . 10 . 1981 , p . 49 . 0 OJ No L 272, 1 . 11 . 1980 , p . 52. (8) OJ No L 69, 14 . 3 . 1981 , p . 16 . 0 OJ No L 228 , 13 . 8 . 1981 , p . 21 .(&lt;) OJ No L 338 , 25 . 11 . 1981 , p . 7 . No L 374/ 12 Official Journal of the European Communities 30 . 12. 81 Indonesia on or after 1 January 1982 and released for free circulation shall be set off against the provisional quantitative limits established for 1982. Imports of products within categories 6, 7 and 8 shipped from Indonesia to the other Member States mentioned in the Annex shall remain subject to the double-checking system described in Annex V to Regulation (EEC) No 3059/78 . Article 3 This Regulation shall enter into force on 1 January 1982. 3 . For the purposes of applying the provisions of paragraph 2, the quantities of products shipped from It shall apply until 31 December 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 December 1981 . For the Commission Wilhelm HAFERKAMP Vice-President 30 . 12. 81 Official Journal of the European Communities No L 374/ 13 ANNEX Cate ­ gory CCT heading No NIMEXE code (1982) Description MemberStates Units Quantitative limits from 1 January to 31 December 1982 6 61.01 B V d) 1 2 3 e) 1 2 3 61.02 B II e) 6 aa) bb) cc) 61.01-62 ; 64 ; 66 ; 72 ; 74 ; 76 61.02-66 ; 68 ; 72 Men's and boys ' outer garments : Women's, girls' and infants ' outer garments : B. Other : Men's and boys ' woven breeches , shorts and trousers (including slacks) ; women's, girls' and infants' woven trousers and slacks , of wool , of cotton or of man-made textile fibres D F I IRL DK 1 000 pieces 582 343 166 18 83 7 60.05 A II b) 4 aa) 22 33 44 55 61.02 B II e) 7 bb) cc) dd) 60.05-22 ; 23 ; 24 ; 25 61.02-78 ; 82 ; 84 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accesso ­ ries : II . Other Women's , girls' and infants' outer garments : B. Other : Blouses and shirt-blouses , knitted, crocheted (not elastic or rubberized), or woven, for women, girls and infants , of wool, of cotton or of man ­ made textile fibres F IRL 1 )00 pieces 208 25 8 61.03 A 61.03-11 ; 15 ; 19 Men's and boys' under garments, in ­ cluding collars , shirt fronts and cuffs : Men's and boys' shirts , woven, of wool , of cotton or of man-made textile fibres D BNL DK 1 000 pieces 1 200 364 75